EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kyle Vos Strache on 3/15/2021. 
In claim 3, after claim 2 insert a comma. 
Claims 10 and 11 are cancelled. 
Claim 12 (currently amended) The dermal skin protectant and carrier of claim 1, wherein the active agent is an antifungal composition. 

Claim 13 (currently amended) Thedermal skin protectant and carrier of claim 12, wherein he antifungal is selected from the group consisting of: clotrimazole, econazole, miconazole, terbinafine, fluconazole, ketoconaozole, mophotericin, nystatin, sporanox, difulcan, terazol, intraconazole, mycostatin, boric acid, ticonazole, undecylenic acid, tolnaftate, imidazole, luliconazole, tavaborole, allylamine, amorolfine, oxiconazole, gluconazole, ciclotirox, naftifine, amphotericin B, sulconazole, butenafine, sertaconazole, efinacanazole, a derivative or prodrug thereof, and combinations thereof. 
Claim 14 (currently amended) The dermal skin protectant and carrier of claim1, wherein the composition further comprises Aloe vera. 

dermal skin protectant and carrier of claim1, wherein the active agent is a topical anesthetic. 

Claim 16 (currently amended) The dermal skin protectant and carrier of claim1, wherein the active agent is a skin care material, and wherein the skin care material is selected from the group consisting of: chitosan, sulfadiazine, silver sulfadiazine, silver nitrate, silver nanoparticles and combinations thereof. 

Claim 17 (currently amended) The dermal skin protectant and carrier of claim15, wherein the topical anesthetic is selected from the group consisting of: benzocaine, butamben, tetracaine, benzyl alcohol, capsaicin, dibucaine, diclofenac, dyclonine, ethyl chloride, hexylresorcinol, lidocaine, prilocaine, methyl salicylate, menthol, pramoxine, proparacaine, trolamine, and combination thereof. 

Claim 18  (currently amended) The dermal skin protectant and carrier of claim1, wherein the active ingredient is a wound healing composition selected from the group consisting of: bacitracin,,




dermal skin protectant and carrier of claim1, wherein the active ingredient is a hemostatic composition selected from the group consisting of: tranexamic acid, chitosan, human fibrinogen, human thrombin, nonhuman fibrinogen or thrombin, synthetic fibrinogen or thrombin, keratin or combination thereof. 

Claim 20  (currently amended) The dermal skin protectant and carrier of claim1, wherein the active ingredient is a ferric subsulfate material or Monsel’s solution. 


Claim 21  (currently amended) The dermal skin protectant and carrier of claim 1, further comprising: an excipient, wherein said excipient is selected from the group consisting of: a moisturizer, flavor, pigment, essential oils, zinc oxide, a wetting agent, and combinations thereof. 

Claim 22  (currently amended) The dermal skin protectant and carrier of claim 1, wherein the active ingredient is an acne treating agent selected from the group consisting of: benzoyl peroxide, azelic acid, salicylic acid, corticosteroids, retinoids, antibiotics, and combinations thereof. 

Claim 23 (currently amended) The dermal skin protectant and carrier of claim 1, wherein the active ingredient is a hemorrhoid treating agent phenylephrine hydrochloride, praxomine HCL, a corticosteroid, and combinations thereof. 


Claim 24 (currently amended) The dermal skin protectant and carrier of claim 1, wherein the active ingredient is a hemp-based extract, wherein said hemp-based extract comprises at least one cannabinoid. 

Claim 25 (currently amended) The dermal skin protectant and carrier of claim 1, wherein the active ingredient is an anti-inflammatory agent , and wherein said anti-inflammatory agent is selected from the group comprising  diphenhydramine  , corticosteroids, and combinations thereof. 


Claim 26 (currently amended) The dermal skin protectant and carrier of claim 1, wherein the active ingredient is an antimicrobial agent and wherein said antimicrobial agent is selected from the group consisting of an antifungal, antibiotic, or antiviral composition. 

Claim 27 (currently amended) The dermal skin protectant and carrier of claim 1, further comprising an excipient selected from the group consisting of: an oil, a fat, a wax, and combinations thereof. 

EXAMINER’S COMMENT
Claims 1-9 and 12-27 are allowed.  Claims 10-11 are canceled. The restriction requirement as set forth in the Office action mailed on 2/25/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 3, 9, 12-13, 15-20 and 22-25 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicants declaration filed 2/16/2021 is acknowledged and is persuasive. The declaration explains that the instant invention combines dimethicone via a centripetal mixing process that yields a material that does not phase separate. El-Khouri discloses compositions that phase separate. 



REASONS FOR ALLOWANCE 
	The prior art fails to teach or reasonably suggest the dimethicone skin protectant and carrier as recited in claim 1 containing a first and second dimethicone with the recited viscosities where the concentration of the first dimethicone with viscosity between 1,000 cP and 25,000 cP is between 47.5 and 92.5 %. The prior art to El-Khouri discloses a two-phase system and the instant invention yields a material that  does not phase separate. The instant invention uses very high amounts of the first  dimethicone as compared to El-Khouri. 
	
CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615